                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                  )
 EPHIPHANY LAZARU KING                            )
 LAZARRE,                                         )
          Plaintiff,                              )       Civil Action No.
                                                  )       18-12244-IT
                v.                                )
                                                  )
 GLADYMIR BELIZAIRE,                              )
          Defendant.                              )
                                                  )


                                MEMORANDUM AND ORDER

TALWANI, D.J.

       For the reasons set forth below, the Plaintiff’s Motion to Appoint Counsel [#2]; Motion

for Appointment of Marshal [#3] and Application to Proceed Without Prepayment of Fees [#4]

are denied. If Plaintiff chooses to proceed with this action, he shall within 28 days of this Order:

(1) file a renewed Application to Proceed in District Court Without Prepaying Fees or Costs

accompanied by a certified copy of his prison account; and (2) show cause why the complaint

should not be dismissed for lack of subject matter jurisdiction or file an amended complaint.

I.     Motion to Proceed In Forma Pauperis

       Plaintiff, an inmate in custody at the Old Colony Correctional Center, filed this civil

action with an Application to Proceed Without Prepayment of Fees. However, Plaintiff failed to

provide a certified prison account statement. Where, as here, the plaintiff is a prisoner, a request

to proceed without prepayment of the filing fee must be accompanied by “a certified copy of the

trust fund account statement (or institutional equivalent) for the prisoner for the 6-month period

immediately preceding the filing of the complaint . . . obtained from the appropriate official of

each prison at which the prisoner is or was confined.” 28 U.S.C. § 1915(a)(2). Accordingly,
Plaintiff’s Application to Proceed Without Prepayment of Fees is denied without prejudice. If

Plaintiff elects to proceed with this action, he must file a renewed Application accompanied by

his certified prison account statement.

       Plaintiff is further advised that unlike other civil litigants, prisoner plaintiffs are not

entitled to a complete waiver of the filing fee, notwithstanding the grant of in forma pauperis

status. If the request to proceed in forma pauperis is granted, the court will direct the appropriate

prison official to withdraw an initial partial payment from the Plaintiff’s account followed by

payments on a monthly basis, in amounts determined based on the information contained in the

prison account statement, until the $350.00 filing fee is paid in full. See 28 U.S.C. § 1915(b)(1)-

(2). Even if the action is dismissed upon a preliminary screening, see 28 U.S.C. §§ 1915(e)(2),

1915A, the plaintiff remains obligated to pay the fee, see McGore v. Wrigglesworth, 114 F.3d

601, 607 (6th Cir. 1997) (§ 1915(b)(1) compels the payment of the fee at the moment the

complaint is filed).

II.    Motion for Appointment of Marshal

       Plaintiff has filed a motion seeking to have the court direct the United States Marshal to

find and serve the Defendant. Title 28, section § 1915(d), of the United States Code and Fed. R.

Civ. P. 4(c)(3) require the court to “order service by the U.S. Marshal if the plaintiff is

authorized to proceed IFP.” See Laurence v. Wall, 551 F.3d 92, 93 (1st Cir. 2008). The motion is

denied as premature, however, because Plaintiff has not yet been authorized to proceed in forma

pauperis and a summons has not issued.

       Plaintiff states that he has the Defendant’s last known address in Roslindale,

Massachusetts, and does not know her current address. In the event that Plaintiff files a further




                                                   2
motion to proceed in forma pauperis and summons are issued for service, Plaintiff would have to

provide the Marshal with an address for service.

III.   Motion to Appoint Counsel

       Under 28 U.S.C. § 1915, a “court may request an attorney to represent any person unable

to afford counsel.” 28 U.S.C. § 1915(e)(1). Even if a litigant establishes financial eligibility, the

litigant must demonstrate “that exceptional circumstances [are] present such that a denial of

counsel [is] likely to result in fundamental unfairness impinging on his due process rights.”

DesRosiers v. Moran, 949 F.2d 15, 23 (1st Cir. 1991). Here, Plaintiff has not yet established that

he is financially eligible for appointment of counsel and demonstrated exceptional

circumstances, and accordingly the motion is denied as premature.

IV.    Plaintiff’s Complaint Fails to State a Claim for Which this Court has Jurisdiction

       Plaintiff alleges that Gladymir Belizaire is the mother of his minor son, that she kicked

him out of the house on January 23, 2012, and that she was abusive to both Plaintiff and

Plaintiff’s minor son from 2009 through 2012. The introduction to the complaint states that this

lawsuit is, among other things, “about civil rights, pain and suffering, emotional distress, abuse,

discrimination, defamation, . . .” The civil cover sheet accompanying the complaint lists the

cause of action as “US § 1983.” Both the complaint and civil cover sheet indicate that Plaintiff is

seeking damages in the amount of $4,000,000.

       “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins. Co.,

511 U.S. 375, 377 (1994). Consequently, a plaintiff who seeks to bring his suit in a federal forum

bears the burden of establishing that the federal court has subject-matter jurisdiction. See Gordo-

González v. United States, 873 F.3d 32, 35 (1st Cir. 2017). The basic federal jurisdiction statutes,

28 U.S.C. §§ 1331, 1332, confer “federal question” and “diversity” jurisdiction, respectively.



                                                  3
       Even if the allegations of the complaint are accepted as true, there is no allegation that the

parties are diverse for purposes of diversity jurisdiction under 28 U.S.C. §1332. Moreover, no

federal question is raised pursuant to 28 U.S.C. §1331. To the extent Plaintiff complains of the

violation of his civil rights, the complaint fails to state a claim pursuant to 42 U.S.C. § 1983

because the Defendant is a private party and not a state actor.

       Plaintiff’s complaint is subject to dismissal without prejudice pursuant to Fed. R. Civ. P.

12(h)(3) for lack of subject matter jurisdiction. Because “[d]efective allegations of jurisdiction

may be amended,” 28 U.S.C. § 1653, the court will allow Plaintiff to show cause why his action

should not be dismissed for lack of subject matter jurisdiction, or in the alternative, file an

amended complaint1 that cures the pleading deficiencies of the original complaint.

       V.      Order

       Based upon the foregoing, it is it is hereby ORDERED that

       1. The Motion to Appoint Counsel [#2] is denied;

       2. The Motion for Appointment of Marshal [#3] is denied;

       3. The Application to Proceed Without Prepayment of Fees [#4] is denied without

prejudice;

       4. If Plaintiff chooses to proceed with this action, he shall, within 28 days of the date of

this Memorandum and Order (1) file a renewed Application to Proceed in District Court Without

Prepaying Fees or Costs accompanied by a copy of his prison account statement; and (2) show




1
 As an amended complaint completely replaces the original complaint, see ConnectU LLC v.
Zuckerberg, 522 F.3d 82, 91 (1st Cir. 2008), Plaintiff should repeat in an amended complaint any
allegations in the original complaint that he wishes to be part of the operative complaint.
                                                  4
cause why his complaint should not be dismissed or, in the alternative, file an amended

complaint that cures the pleading deficiencies of the original complaint.

So ordered.
                                                      /s/ Indira Talwani
                                                     Indira Talwani
                                                     United States District Judge

Dated: January 31, 2019




                                                5
